Citation Nr: 0738816	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left wrist and hand.

2.  Entitlement to service connection for arthritis of both 
feet.

3.  Entitlement to service connection for cervical 
spondylosis with degenerative changes.

4.  Entitlement to service connection for lateral 
epicondylitis of the left elbow.

5.  Entitlement to service connection for lateral 
epicondylitis of the right elbow.

6.  Entitlement to service connection for arthritis of both 
shoulders.

7.  Entitlement to service connection for arthritis of both 
hips.

8.  Entitlement to service connection for arthritis of both 
ankles.

9.  Entitlement to service connection for arthritis of both 
knees.
10.  Entitlement to service connection for arthritis, carpal 
tunnel syndrome, and a ganglion cyst of the right wrist.

11.  Entitlement to an increased rating for residuals of a 
lower back injury, degenerative disc/joint disease of the 
lumbar spine, currently evaluated as 20 percent disabling.

12. Entitlement to an increased rating for residuals of a 
right hand injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1992.  

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefits 
sought on appeal.  
There are a number of issues in need of referral to the RO.  
In October 2005 the veteran raised a claim for ankylosing 
spondylosis.  In both December 2004 and December 2005 the 
veteran raised a claim for a sleep problem.  In April 2004 
the veteran raised claims for scars on his fingers, scars on 
his left elbow, and a psychiatric condition.  He withdrew 
these claims in January 2006.  In August 2006 he raised them 
again.  At the July 2007 hearing the veteran raised a claim 
for restless leg syndrome.  The Board notes that the RO has 
recognized some of these claims as VCAA letters have been 
generated in response, but no further action has been taken.  
Accordingly, all of these claims are referred to the RO for 
any and all appropriate action.  

During the July 2007 hearing before the undersigned judge, 
the veteran and his representative withdrew the issue of 
entitlement to service connection for arthritis, carpal 
tunnel syndrome, and a ganglion cyst of the right wrist on 
the record.  This issue will not be addressed by the Board 
and is considered to be properly withdrawn in accord with 38 
C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals a need for further development 
of the claims on appeal.

Records
A review of the claims file shows that around approximately 
May 2005 the veteran filed for disability benefits from the 
Social Security Administration.  The file reflects that in 
February 2005 the RO requested all records connected to this 
claim, but neither the records nor a negative response was 
obtained.  All records considered by that agency in deciding 
the veteran's claim for disability benefits, including a copy 
of any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2006).

Additionally, there are private medical records to obtain.  
At the July 2007 hearing the veteran testified that a number 
of procedures for his back disability were scheduled for 
August 2007.  Since the hearing, these records have not been 
associated with the claims file.  Efforts must be made to 
obtain these records. 

Also at the hearing the veteran testified he has seen private 
medical doctors who have positively related the neck 
condition for which he is seeking service connection to his 
service-connected back disability.  These doctors include Dr. 
Weineck and Dr. Chilicos (this may be Dr. Whiteneck and Dr. 
Tiliakos as the hearing transcript is spelled phonetically).  
The records currently associated with the file from these 
providers do not contain any nexus opinions.  Further, in 
July and September 2003 the veteran filed a VA Form 21-4142 
for Dr. Nicolas A. Tiliakos.  The veteran stated he has been 
treated by Dr. Tiliakos from 2001 to the then-present for 
"back/arthritis, etc.".  The file appears to contain only a 
June 2001 report from Dr. Tiliakos.  It seems this may have 
been provided by the veteran himself as the file does not 
contain any request from the RO to Dr. Tiliakos for records.  
Any updated records from these providers must be requested.  

Finally, it appears there may also be VA records to obtain.  
At the July 2007 hearing the veteran testified that he 
underwent two VA examinations in the summer of 2006.  The 
only VA examination from this time that is contained in the 
file is from July 2006 and pertains to his back disability.  
Any other VA examination that has been conducted should be 
associated with the claims file.  VA is held to have 
constructive notice of the contents of such records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

VA Examinations
A remand is also required in order to afford the veteran a 
number of VA examinations.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Taking the service connection claims first, in his July 2003 
claim, the veteran seeks service connection for arthritis in 
every joint of his body.  The claims have been developed as 
separate service connection claims for each joint, but the 
medical record is unclear as to whether the veteran has 
either a systemic joint problem, or whether he has conditions 
specific to each joint.  According to the medical evidence, 
diagnoses in either regard, and the etiology of the 
conditions have been difficult to ascertain.  

For example, in a May 2004 VA examination, the examiner was 
unable to render diagnoses for the veteran's right foot, left 
ankle, or left hand.  The veteran's claims for his left foot, 
right elbow, bilateral shoulders, bilateral hips, right 
ankle, and bilateral knees were not addressed by the 
examiner.  In a September 2005 private medical examination, 
the doctor found the veteran "may very well have some sort 
of inflammatory arthritis."  In December 2005 a private 
medical doctor found he was unsure whether some of the 
veteran's complaints of stiffness were related to arthritis 
or edema.  In June 2006 an examiner noted the veteran had 
been given a "loose diagnosis" of ankylosing spondylitis.  
In August 2006 he received an affirmative diagnosis of 
ankylosing spondylitis.  This diagnosis by its definition 
suggests some connection between the veteran's service 
connection claims and his service connected back disability.  
Ankylosing spondylitis is defined as "a form of degenerative 
joint disease that affects the spine. It is a systemic 
illness of unknown etiology, affecting young persons 
predominately, and producing pain and stiffness . . ."  
Dorland's Illustrated Medical Dictionary, 1742 (30th ed. 
2003).  Moreover, there is objective evidence suggesting such 
an association, as the July 2006 VA examination report 
includes findings of motor weakness and sensory deficits in 
the veteran's knees, legs, and feet as due to his 
intervertebral disc syndrome.  
A VA examination is necessary to clarify what, if any, 
diagnoses the veteran has for each of his joints individually 
or systemically, and whether there is any relationship 
between the current diagnoses and the veteran's service 
connected back disability, including the radiculopathy of the 
right leg that is a neurological manifestation of the back 
disability.  The examination should also identify any other 
relationship between the veteran's current diagnoses and 
service, as service medical records do show complaints in 
many of the joints currently on appeal.  It is noted that a 
Persian Gulf War examination is not necessary as the 
veteran's July 2007 testimony indicates he is not a Persian 
Gulf veteran for VA purposes.  38 C.F.R. § 3.317(d).

As for the veteran's increased rating claims, a VA 
examination is needed to ascertain the current level of 
severity of the veteran's back disability since his August 
2007 surgeries.  Similarly, a VA examination would be helpful 
for his right wrist claim as well, as the last examination 
conducted was in May 2004.

Statement of the Case
In August 2006 the veteran expressed disagreement with issues 
#5-11 of a December 2005 rating decision.  These issues 
include bilateral hearing loss, hypertension, Agent Orange 
exposure, post-traumatic stress disorder, thyroid cancer 
residuals, and a total disability rating based on individual 
unemployability.  Joint pain is also included in the list but 
as it is presently on appeal a Manlincon remand is not needed 
for this issue.  However, as for the remaining issues, the 
veteran has not been provided with a statement of the case 
(SOC). Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999).

VCAA Notice
The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  In the most 
recent VCAA notice letter sent to the veteran, dated from 
December 2005, the RO informed the veteran that new and 
material evidence is required to reopen his claim for service 
connection cervical spondylosis with degenerative changes.  
New and material evidence is not required for this claim.  
The veteran perfected a timely appeal of the December 2003 
rating decision that included this issue.  Accordingly, the 
veteran is entitled to corrective and accurate notice for 
this claim.

Accordingly, the case is REMANDED for the following action:

1.	VCAA Notice
Send the veteran a corrective VCAA notice 
under 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b), for his service connection 
claim for cervical spondylosis with 
degenerative changes.

2.	Records
A.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The veteran applied for 
disability benefits around May 2005.)

    B.  Contact the veteran and request that 
he provide 
authorization forms necessary to allow 
the RO to obtain the following recent 
private treatment records:
i.	records relating to the veteran's 
August 2007 back surgeries, per his 
July 2007 hearing testimony
ii.	any and all updated treatment 
records from Dr. Whiteneck and Dr. 
Tiliakos

Thereafter, the RO/AMC should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

C.  Obtain and associate with the claims 
file any VA examination report from the 
summer of 2006 that is not currently of 
record.

3.	VA Examinations
A.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his back disability 
since his August 2007 surgeries.  The 
examination report must include ranges of 
motion, with notations as to the degree 
of motion at which the veteran 
experiences pain, if any. The examiner 
should identify and completely describe 
any other current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, including, but not limited to, 
the current General Rating Formula for 
Diseases and Injuries of the Spine and 
the regulations relating to the spine 
effective September 23, 2002.  The 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

B.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his right hand 
disability.  The examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any. The 
examiner should identify and completely 
describe any other current 
symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

C.  Afford the veteran VA examinations 
for following conditions:
i.	arthritis of the left wrist and 
hand
ii.	arthritis of both feet
iii.	cervical spondylosis with 
degenerative changes 
iv.	lateral epicondylitis of the left 
elbow
v.	epicondylitis of the right elbow
vi.	arthritis of both shoulders
vii.	 arthritis of both hips
viii. arthritis of both ankles
ix.  arthritis of both knees.
x.  arthritis, carpal tunnel 
syndrome, and a ganglion cyst of the 
right wrist.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and ascertain the proper 
diagnosis for each of these conditions, 
including whether it is a systemic 
diagnosis or individual diagnoses.

The examiner is then requested to offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any of the above conditions had 
their onset during service or are in any 
other way causally related to  active 
service or to the veteran's service-
connected back disabilities, considering 
both the orthopedic and the neurological 
back disabilities.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).

4.	Statement of the Case
The RO should issue an SOC with respect 
to the following issues:
i.   bilateral hearing loss
    ii.  hypertension
    iii.Agent Orange exposure
    iv. post-traumatic stress disorder
    v.  thyroid cancer residuals
vi. a total disability rating based 
on individual  
     unemployability 

The appellant should be advised of the 
time period in which a substantive 
appeal must be filed in order to 
obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



